Citation Nr: 0200022	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  00-24 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to payment of or reimbursement for the cost of 
medical services in connection with treatment of mycosis 
fungoides (MF) from around 1987 to 1992.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1966 to April 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2000 decision of the VA Medical Center (VAMC) 
in Richmond, Virginia, that denied payment of or 
reimbursement for the cost of medical services in connection 
with treatment of MF by various non-VA medical providers from 
April 1987 to 1992.


FINDINGS OF FACT

1.  Service connection is in effect for MF, rated 100 percent 
disabling, effective from June 1987; residuals of laceration 
of the right forearm, rated 10 percent disabling, effective 
from April 1969; and residuals of shell fragment wounds of 
the right lower leg, rated 10 percent disabling, effective 
from April 1969.

2.  The veteran incurred medical expenses for treatment of MF 
by non-VA sources from April 1987 through 1992 that were not 
authorized by VA.

3.  A December 1990 RO rating decision granted service 
connection for MF and the veteran was notified of this 
determination in January 1991; attached to that notice was VA 
Form 21-8764, advising him that he was entitled to VA 
hospitalization and outpatient treatment for his service-
connected disability, and that he should present the letter 
to the nearest VA hospital or outpatient clinic for his 
priority Patient Data Card.

4.  In August 2000, the veteran submitted an application for 
payment of or reimbursement for the cost of itemized medical 
services for treatment of MF by non-VA providers from April 
1987 through 1992, that had not been authorized by VA.


CONCLUSION OF LAW

The veteran did not submit a timely claim, and is not 
entitled to payment of or reimbursement for the cost of 
medical services in connection with treatment for MF by non-
VA providers.  38 U.S.C.A. §§ 7304, 7722 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.155, 17.85 (1991) (redesignated as 
§ 17.126, 61 Fed. Reg. 21,966 May 13, 1996)); VAOPGCPREC 17-
95.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1966 to April 
1969.

A December 1969 RO rating decision granted service connection 
for residuals of laceration of the right forearm and residual 
fragment wounds of the right lower leg, and assigned a 
10 percent evaluation for each condition, effective from 
April 1969.  

In June 1987 the veteran claimed service connection for MF, 
indicating he was about to be evaluated by the Richmond VA 
Medical Center.  Service connection was denied by a rating 
decision in August 1987.  The veteran reopened his claim in 
1990 after VA contacted him regarding new regulations 
affecting non-Hodgkin's lymphoma claims based on agent orange 
exposure.  Service connection was granted by rating decision 
in December 1990, with an effective date of June 1987, 
reflecting the date of the original claim.  Attachments to 
the January 1991 award letter included VA Form 21-8764, 
advising him, among other things, that he was entitled to VA 
hospital and outpatient treatment for this service-connected 
disability.


In a letter dated in September 1999, VA notified the veteran 
that he was entitled to CHAMPVA (Civilian Health and Medical 
Program of VA) retroactively to June 1987.  He was advised 
that he had 180 days to submit claims for services affected 
by this change.

In August 2000, the veteran requested payment for or 
reimbursement of the cost of medical services connected with 
his MF incurred from 1987 to 1992.  The statements and 
invoices in the record before the Board begin in April 1987 
and extend to December 1992.  These include charges from 
Medical College of Virginia, MCV Physicians, REVCO, 
Associated Radiologists, and Prucare.  They total less than 
$2,500.  Although it was stated at the July 2001 hearing that 
the bills were already in the record (transcript, T., at 13), 
it was also stated that the total involved was approximately 
$9,000.  T. 3.  Development of the exact amounts is not 
necessary for the purpose of this adverse decision; however, 
should entitlement be granted on further appeal, it will be 
necessary to establish these amounts with more precision.

The veteran testified before the undersigned in July 2001.  
He testified that VA never notified him of the time limit for 
submitting a claim for reimbursement, or even that he was 
entitled to reimbursement.  He testified that he first 
learned this from another patient in 1999.  T. 6-7, 11.  He 
also testified that, after a long process of appeals and re-
ratings, VA finally recognized that his MF was a lymphoma 
with ongoing chemotherapy, warranting a 100 percent rating 
from the original date of claim; that he was not entitled to 
treatment until 1993; and that since then he has been treated 
exclusively by VA.  T. 7, 11-12.  Finally, he testified that 
CHAMPVA (which provides health benefits for dependents of 
veterans with permanent and total service-connected 
disability) allowed him to submit a claim for reimbursement 
of medical expenses retroactively to 1987. 



B.  Legal Analysis

1.  VCAA Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for payment 
of or reimbursement for the cost of medical services in 
connection with treatment of MF by various non-VA medical 
providers from April 1987 to 1992.  

The veteran and his representative have been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to his claim, that 
essentially notifies them of the evidence needed by the 
veteran to prevail on the claim.  Moreover, it was asserted 
at the July 2001 hearing that VCAA development was 
unnecessary.  T. 12.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of the claim at this time without a prior remand of the case 
to the RO or VA Medical Center for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  


2.  Basic Eligibility for Reimbursement

To be entitled to payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized by VA, the following must be shown:
(a)	The care or services were rendered 
for (1) an adjudicated service-connected 
disability or (2) for non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability or (4) for any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 (training and rehabilitation 
for veterans with service-connected 
disabilities) and who is medically 
determined to be in need of hospital care 
or medical services for any of the 
reasons enumerated in 38 C.F.R. 
§ 17.48(j), and
(b)	The care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health, and
(c)	VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise or practicable, or treatment had 
been or would have been refused.  

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.80 (1990) 
(later redesignated as § 17.120).

The veteran's MF is a service-connected disability, so the 
(a) requirement is met.  The Board notes that in this case it 
is the service-connected nature of the disability, not the 
rating of 10, 30, or 100 percent, that determines 
eligibility.  The (b) requirement appears not to be met, 
unless read in conjunction with (c).  Treatment of the MF 
needed to be prompt, but was not emergent.  However, had the 
veteran waited the three years between diagnosis and the 
grant of service connection, the delay would surely have been 
"hazardous to life or health."  And he would have had to 
wait, because, until service connection was granted, he was 
entitled only to hospital treatment, not outpatient medical 
services.  38 U.S.C.A. §§ 610, 612 (redesignated as 
§§ 1710(a)(2)(F), 1712).  Barring financial hardship, of 
which there is no evidence, outpatient treatment was or would 
have been refused.  Accordingly, the veteran is basically 
eligible for reimbursement for medical services received 
prior to the January 11, 1991, award letter as the 
circumstances meet all three requirements of 38 U.S.C.A. 
§ 1728.  After the award letter, which informed the veteran 
of his right to VA treatment, his choice of non-VA treatment 
constituted procurement of treatment "through private 
sources in preference to available Government facilities" 
for which reimbursement is specifically prohibited.  
38 C.F.R. § 17.89 (1990) (later redesignated as § 17.130).

3.  Timeliness of Claim for Reimbursement

Claims for payment or reimbursement of 
the expenses of medical care or services 
not previously authorized must be filed 
within the following time limits:

(a) A claim must be filed within 2 years 
after the date the care or services were 
rendered (and in the case of continuous 
care, payment will not be made for any 
part of the care rendered more than 2 
years prior to filing claim), or

(b) In the case of care or services 
rendered prior to a VA adjudication 
allowing service-connection:

(1) The claim must be filed within 2 
years of the date the veteran was 
notified by VA of the allowance of 
the award of service-connection.

(2) VA payment may be made for care 
related to the service-connected 
disability received only within a 2-
year period prior to the date the 
veteran filed the original or 
reopened claim which resulted in the 
award of service-connection but 
never prior to the effective date of 
the award of service-connection 
within that 2-year period.

(3) VA payment will never be made 
for any care received beyond this 2-
year period whether service 
connected or not.

38 C.F.R. § 17.85 (1991) (later redesignated § 17.126).  In 
this case the veteran was notified of the award of service 
connection by letter in January 1991.  Under paragraph (b)(1) 
of the regulation, he had until January 1993 to claim 
reimbursement.  But the claim was not made until August 2000.  
Hence, the claim was rejected as untimely.  And the Board 
finds that, on these facts, the claim was indeed untimely.  
But the veteran offers, in effect, four arguments for 
avoiding the time limitation on his claim.

3. a.  Private Medical Records as Informal Claims

First, the veteran argues that the private medical records of 
the diagnosis and treatment of his MF, submitted to the VAMC 
and the RO in connection with his claim for service 
connection and a total rating for MF in 1987, 1990, and 1993, 
constitute timely, informal claims for reimbursement.  
Informal claims are defined by regulation:

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the Department of Veterans Affairs, from 
a claimant, his or her duly authorized 
representative, a Member of Congress, or 
some person acting as next friend of a 
claimant who is not sui juris may be 
considered an informal claim. Such 
informal claim must identify the benefit 
sought. Upon receipt of an informal 
claim, if a formal claim has not been 
filed, an application form will be 
forwarded to the claimant for execution. 
If received within 1 year from the date 
it was sent to the claimant, it will be 
considered filed as of the date of 
receipt of the informal claim. 

38 C.F.R. § 3.155(a) (2001).  The veteran's records of 
private medical treatment may not be accepted as informal 
claims because they do not "identify the benefit sought" as 
reimbursement.  Nor could they have indicated an "intent to 
apply" for reimbursement, as the veteran has testified he 
did not even know about reimbursement until 1999.

3. b.  Favorable Consideration by CHAMPVA

Second, the veteran argues that, since CHAMPVA allowed him to 
submit claims for reimbursement dating back to 1987, VA 
should permit the claims at issue here.  The Board notes that 
his request for retroactive CHAMPVA benefits was initially 
denied by letter of October 6, 1998, because his request was 
not received within one year of the 1995 VA decision granting 
him permanent and total disability status.  This was later 
reversed by letter of October 25, 1999, granting the veteran 
180 days to submit claims based on a new eligibility date of 
June 23, 1987.  CHAMPVA benefits are administered under 
different regulations, 38 C.F.R. §§ 17.270-17.278.  Section 
17.275 specifically provides for exceptions to the 180-day 
filing deadline; such exceptions may be granted by the Center 
Director for "good cause".  The reimbursement regulations, 
38 C.F.R. §§ 17.120-17.133, do not provide for such 
exceptions.  Indeed, § 17.133 ("Reconsideration of Denied 
Claims") specifically notes that the reconsideration 
procedures described therein do not apply when other 
regulations do apply.  The CHAMPVA procedures are given as an 
example.  Accordingly, as the two benefits are treated in 
distinctly different ways by the applicable regulations, the 
Board concludes that the favorable decision by CHAMPVA does 
not require reimbursement here, or affect in any way the 
veteran's claim for reimbursement.

3. c.   Failure to Notify:  Equitable Tolling, Equitable 
Estoppel, and Smith

Third, the veteran argues that VA had a duty to inform him, 
when service connection was granted, that he had a right to 
claim reimbursement for medical expenses.  The veteran cites 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Robinette 
involves VA's duty under 38 U.S.C.A. § 5103(a) to notify a 
claimant of the evidence necessary to complete an application 
for benefits.  Here, the Board has found that there was no 
claim or application for reimbursement.  More to the point is 
Smith v. Derwinski, 2 Vet. App. 448 (1992), which discusses 
VA's duty under 38 U.S.C.A. § 7722(c) (West 1991) to inform 
veterans of "all benefits and services to which they may be 
entitled."  In Smith, the Court compared equitable estoppel 
("whether the government's actions caused the appellant to 
fail to satisfy the underlying statutory eligibility 
requirements") with equitable tolling (whether the 
government's actions resulted in the failure to file a timely 
request for these benefits.")  In Smith the Court held that 
VA's failure to advise the pension claimant that a request 
for retroactive benefits must be made within one year 
"equitably tolled" that one-year period.  However, the 
Court then found that the veteran was not entitled to the 
benefit he was seeking, and affirmed the Board decision.  The 
precedential value of Smith, therefore, is unclear.  In 
discussing Smith, VA's General Counsel has concluded that 
equitable estoppel and equitable tolling are available to a 
reviewing court, and to the Secretary exercising equitable 
powers under 38 U.S.C.A. § 503, but not to the agency.  
VAOPGCPREC 17-95.  Even that opinion is of debatable effect 
on this case, as it is based on circumstances in which 
equitable relief would have been against statutory law 
regarding effective dates of awards.  In this case, however, 
the statute is silent as to time limitations for filing-it 
is the regulation which creates the 2-year limitation.  (The 
statute, 38 U.S.C.A. § 1728, begins by saying reimbursement 
may be made "under such regulations as the Secretary may 
prescribe").  The Board concludes from the above that it 
does not have the equitable power to contravene the 
regulation (2-year limitation) in order to fashion a remedy 
for VA's failure to advise the veteran (as required by 
38 U.S.C.A. § 7722(c)) at the time of the service-connection 
award that he could seek reimbursement but had to do so 
within 2 years.

3. d.  Validity of the Regulation

Fourth, the veteran argues that the 2-year time limit imposed 
by 38 C.F.R. § 17.126 is not in accordance with the law, as 
it is not imposed by the statute which § 17.126 implements, 
and it goes beyond the Secretary's authority.  Unlike 
38 U.S.C.A. § 7261(a)(3), which empowers the United States 
Court of Appeals for Veterans Claims (Court) to hold unlawful 
and set aside regulations issued by the Secretary, the 
Board's authority is circumscribed by 38 U.S.C.A. § 7104(c) 
(West 1991), which provides that the Board "shall be bound 
in its decisions by the regulations of the Department."  
Section 17.126 was issued under the cited authority of 
38 U.S.C.A. § 7304, and, since such regulations require the 
approval of the Secretary, implicitly under the general 
authority of the Secretary to prescribe regulations under 
38 U.S.C.A. § 501(a) (West 1991).  The Board has no 
jurisdiction to hold unlawful or set aside the regulation.

In this case, the preponderance of the evidence shows that 
the veteran did not submit a timely claim for payment or 
reimbursement of expenses of medical care for MF from 1987 to 
1992 not previously authorized by VA.  Hence, the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

The claim for payment or reimbursement of expenses of medical 
care for MF from 1987 to 1992, not previously authorized by 
VA, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

